Citation Nr: 1549139	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-18 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of the Veteran or the provisions of 38 U.S.C.A. § 1318 (West 2014). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from April 1946 to April 1947 and from August 1951 to October 1971.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Boise, Idaho, regional office (RO) of the Department of Veterans Affairs (VA).  

The appellant appeared at a videoconference hearing before the undersigned in September 2015.  A transcript is in the record.  



FINDINGS OF FACT

1.  The Veteran's long service as a fighter pilot exposed him to high altitudes and extreme gravitational forces, which made him susceptible to brain lesions, contributing to his dementia and to his death.  

2.  The claim for entitlement to DIC on the basis of 38 U.S.C.A. § 1318 is rendered moot by the grant of DIC on the basis of service connection for the cause of death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC based on service connection for the cause of Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).  

2.  The criteria for dismissal of the claim for DIC under the provisions of 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. § 7105(d)(5) (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to DIC because the cause of the Veteran's death was related to active service.  She notes that the Veteran died of dementia, which was attributed to Alzheimer's disease and vascular causes.  She has presented medical evidence that indicates that the Veteran's service as a fighter pilot resulted in vascular damage within his brain, which in turn caused or contributed to his dementia.  In the alternative, the appellant notes that the Veteran had been in receipt of a total rating based on individual unemployability due to service connected disabilities (TDIU) for many years prior to his death, and that this meets the criteria of 38 U.S.C.A. § 1318 (West 2014) for an award of DIC. 

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245(1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's death certificate states that he died on January [redacted], 2012.  The cause of death was stated to be dementia of Alzheimer's type with Lewy body.  In the line of the death certificate marked "Due To", the examiner added "with vascular dementia probably combination".  A significant condition contributing to death but not resulting in the underlying cause given above was listed as Agent Orange Exposure.  

At the time of the Veteran's death, he was service connected for traumatic arthritis of the cervical spine, evaluated as 40 percent disabling; low back pain, evaluated as 20 percent disabling; non-fusion fracture of the left navicular, evaluated as 20 percent disabling; and internal derangement of the left knee, evaluated as 10 percent disabling.  He was also service connected for hematuria, pyelonephritis, appendectomy scar, and cystic mastitis, each evaluated as zero percent disabling.  His combined evaluation was 70 percent, but he was entitled to receive TDIU as of October 14, 2004.  

None of the Veteran's service connected disabilities were listed as an immediate or contributing cause of the Veteran's death.  Furthermore, there is no medical evidence to establish that any of these service connected disabilities were the principal or a contributory cause of death.  However, the Board will now determine whether or not the dementia that led to the Veteran's death was the result of active service.  

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32(Fed. Cir. 1999).

The Veteran's service treatment records are negative for any evidence of dementia.  

The post service medical records suggest that Alzheimer's type dementia was first identified in January 2002.  Additional private and VA treatment records show that he was followed for dementia until his death in January 2012.  

The appellant has submitted letters from three of the Veteran's doctors that relate the Veteran's dementia to his military service.  In a June 2015 letter, Dr. S., who is Board Certified in internal medicine, states that it is widely accepted that fighter pilots experience extreme forces to their bodies and neurological symptoms as a consequence of both altitude and G-forces.  There was credible medical literature that suggests there are actual micro-vascular injuries that occur in the brain under such stresses.  Therefore, it was not difficult to conclude that the Veteran's service as a fighter pilot would place him at increased risk for vascular dementia.  It was his medical opinion that the combination of dementia and decreased activity level due to back pain contributed to the Veteran's decline and eventual death.  

A July 2015 letter from Dr. N. says that the Veteran was a patient of his at the time of his death.  The death certificate stated his cause of death was dementia of Alzheimer's type with Lewy body with vascular dementia, probably a combination of vascular dementia.  The Veteran was noted to have served as a fighter pilot for 20 years.  Medical literature included studies demonstrating that pilots flying at high altitudes would experience high G forces and have a greater susceptibility to vascular lesions, with loss of memory, confusion, and permanent cognitive decline.  It was his medical opinion that the Veteran's service as a fighter pilot contributed to his dementia, nursing home placement, and eventually his death.  

The final letter is dated May 2015 from Dr. W.  This doctor states he reviewed the medical and personal history of the Veteran, who served as a fighter pilot for 20 years.  He added that literature shows that fighter pilots flying at high altitudes and G forces were more susceptible to vascular lesions, loss of memory, confusion, and permanent cognitive decline.  The Veteran had these problems, which conclusively indicates that these factors contributed to his permanent disability and his eventual death.  

The Veteran's personnel records confirm his long service as a fighter pilot.  The circumstances of such service include flying at high altitude and exposure to extreme gravitational forces.  The Board takes notice of the fact that modern flight suits are designed to control the flow of blood to and from the head in order to prevent loss of consciousness.  

Although the Veteran clearly had a diagnosis of Alzheimer's dementia and his medical records show a family history of dementia, the death certificate also states that he had vascular dementia, and indicates it was a combination of these dementias that lead to his death.  

Finally, the three medical opinions refer to medical literature and note that there is a relationship between pilots and vascular lesions.  The opinion from Dr. W. is expressed in the strongest terms, in that it states that these factors "conclusively" contributed to the Veteran's permanent disability and eventual death.  There is no medical opinion to the contrary.  Therefore, entitlement to DIC based on service connection for the cause of the Veteran's death is established.  

In reaching this decision, the Board notes it was not necessary to address the appellant's contentions regarding Agent Orange.  Similarly, her contentions pertaining to 38 U.S.C.A. § 1318 are now moot; as DIC awarded for service connection for the cause of the Veteran's death is the more favorable benefit.  

38 U.S.C.A. § 1318

The provisions of 38 U.S.C.A. § 1318 provide that under certain circumstances DIC is payable in the same manner and rate as if the cause of death was service connected.  Because this decision grants DIC on the basis of service connection for the cause of death, entitlement under the alternate bases of 38 U.S.C.A. § 1318 is rendered moot.  The Board may dismiss any appeal that does not involve a specific error of fact or law.  There is no longer a dispute of fact or law with regard to the appellant's entitlement to DIC, regardless of theory.  The appeal as to the § 1318 issue is dismissed.


ORDER

Entitlement to DIC based on service connection for the cause of death of the Veteran is granted. 

The issue of entitlement to DIC on the basis of 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


